ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (QATAR v. UNITED ARAB EMIRATES)

                             REQUEST FOR THE INDICATION
                              OF PROVISIONAL MEASURES


                                ORDER OF 23 JULY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                            (QATAR c. ÉMIRATS ARABES UNIS)

                               DEMANDE EN INDICATION
                             DE MESURES CONSERVATOIRES


                            ORDONNANCE DU 23 JUILLET 2018




7 Ord 1145.indb 1                                             11/06/19 14:31

                                                 Official citation :
                                    Application of the International Convention
                             on the Elimination of All Forms of Racial Discrimination
                             (Qatar v. United Arab Emirates), Provisional Measures,
                                Order of 23 July 2018, I.C.J. Reports 2018, p. 406




                                             Mode officiel de citation :
                                     Application de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                              (Qatar c. Emirats arabes unis), mesures conservatoires,
                             ordonnance du 23 juillet 2018, C.I.J. Recueil 2018, p. 406




                                                                                  1145
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-157344-2




7 Ord 1145.indb 2                                                                             11/06/19 14:31

                                                         23 JULY 2018

                                                           ORDER




                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (QATAR v. UNITED ARAB EMIRATES)
                         REQUEST FOR THE INDICATION
                          OF PROVISIONAL MEASURES




                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                        (QATAR c. ÉMIRATS ARABES UNIS)
                           DEMANDE EN INDICATION
                         DE MESURES CONSERVATOIRES




                                                   23 JUILLET 2018

                                                    ORDONNANCE




7 Ord 1145.indb 3                                                       11/06/19 14:31

                    406 	




                                               TABLE OF CONTENTS

                                                                                              Paragraphs

                    Chronology of the Procedure                                                   1-13
                        I. Prima Facie Jurisdiction                                              14-42
                          1. General introduction                                                14-17
                          2. Existence of a dispute concerning the interpretation or appli-
                             cation of CERD                                                      18-28
                          3. Procedural preconditions                                            29-40
                          4. Conclusion as to prima facie jurisdiction                           41-42
                     II. The Rights Whose Protection Is Sought and the Measures
                         Requested43-59
                    III. Risk of Irreparable Prejudice and Urgency                               60-71
                    IV. Conclusion and Measures to Be Adopted                                    72-78
                    Operative Clause                                                                79




                    4




7 Ord 1145.indb 4                                                                                          11/06/19 14:31

                     407 	




                                    INTERNATIONAL COURT OF JUSTICE
                                                      YEAR 2018
         2018
        23 July                                       23 July 2018
      General List
       No. 172
                                     APPLICATION
                          OF THE INTERNATIONAL CONVENTION
                           ON THE ELIMINATION OF ALL FORMS
                               OF RACIAL DISCRIMINATION
                                    (QATAR v. UNITED ARAB EMIRATES)

                                       REQUEST FOR THE INDICATION
                                        OF PROVISIONAL MEASURES

                                                       ORDER



                     Present: 
                              President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                              Bennouna, Cançado Trindade, Gaja, Sebutinde, Bhandari,
                              Robinson, Crawford, Gevorgian, Salam; Judges ad hoc Cot,
                              Daudet; Registrar Couvreur.

                       The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Articles 41 and 48 of the Statute of the Court and
                     Articles 73, 74 and 75 of the Rules of Court,
                         Makes the following Order:
                         Whereas:

                        1. On 11 June 2018, the State of Qatar (hereinafter referred to as
                     “Qatar”) filed in the Registry of the Court an Application instituting pro-
                     ceedings against the United Arab Emirates (hereinafter referred to as the
                     “UAE”) with regard to alleged violations of the International Conven-
                     tion on the Elimination of All Forms of Racial Discrimination of
                     21 December 1965 (hereinafter “CERD” or the “Convention”).

                     5




7 Ord 1145.indb 6                                                                                  11/06/19 14:31

                    408 	           application of the cerd (order 23 VII 18)

                        2. At the end of its Application, Qatar
                          “in its own right and as parens patriae of its citizens, respectfully
                          requests the Court to adjudge and declare that the UAE, through its
                          State organs, State agents, and other persons and entities exercising
                          governmental authority, and through other agents acting on its
                          instructions or under its direction and control, has violated its obli-
                          gations under Articles 2, 4, 5, 6, and 7 of the CERD by taking, inter
                          alia, the following unlawful actions:

                          a. Expelling, on a collective basis, all Qataris from, and prohibiting
                             the entry of all Qataris into, the UAE on the basis of their national
                             origin;
                          b. Violating other fundamental rights, including the rights to mar-
                             riage and choice of spouse, freedom of opinion and expression,
                             public health and medical care, education and training, property,
                             work, participation in cultural activities, and equal treatment
                             before tribunals;

                          c.   Failing to condemn and instead encouraging racial hatred against
                               Qatar and Qataris and failing to take measures that aim to com-
                               bat prejudices, including by inter alia: criminalizing the expression
                               of sympathy toward Qatar and Qataris; allowing, promoting, and
                               financing an international anti-Qatar public and social media
                               campaign; silencing Qatari media; and calling for physical attacks
                               on Qatari entities; and


                          d. Failing to provide effective protection and remedies to Qataris to
                             seek redress against acts of racial discrimination through UAE
                             courts and institutions.”

                        Accordingly,
                          “Qatar respectfully requests the Court to order the UAE to take all
                          steps necessary to comply with its obligations under CERD and, inter
                          alia:
                          a. Immediately cease and revoke the Discriminatory Measures,
                                including but not limited to the directives against ‘sympathizing’
                                with Qataris, and any other national laws that discriminate de
                                jure or de facto against Qataris on the basis of their national
                               ­origin;
                          b. Immediately cease all other measures that incite discrimination
                                (including media campaigns and supporting others to propagate
                                discriminatory messages) and criminalize such measures;


                    6




7 Ord 1145.indb 8                                                                                      11/06/19 14:31

                     409 	          application of the cerd (order 23 VII 18)

                          c.   Comply with its obligations under the CERD to condemn pub-
                               licly racial discrimination against Qataris, pursue a policy of elim-
                               inating racial discrimination, and adopt measures to combat such
                               prejudice;

                          d. Refrain from taking any further measures that would discriminate
                             against Qataris within its jurisdiction or control;

                          e.   Restore rights of Qataris to, inter alia, marriage and choice of
                               spouse, freedom of opinion and expression, public health and
                               medical care, education and training, property, work, participa-
                               tion in cultural activities, and equal treatment before tribunals,
                               and put in place measures to ensure those rights are respected;


                          f. Provide assurances and guarantees of non-­repetition of the UAE’s
                             illegal conduct; and
                          g. Make full reparation, including compensation, for the harm
                             suffered as a result of the UAE’s actions in violation of the
                             ­
                             CERD.”
                        3. In its Application, Qatar seeks to found the Court’s jurisdiction on
                     Article 36, paragraph 1, of the Statute of the Court and on Article 22 of
                     CERD.
                        4. On 11 June 2018, Qatar also submitted a Request for the indication
                     of provisional measures, referring to Article 41 of the Statute and to Arti-
                     cles 73, 74 and 75 of the Rules of Court.
                        5. At the end of its Request for the indication of provisional measures,
                     Qatar asked the Court to indicate the following provisional measures:
                         “a) The UAE shall cease and desist from any and all conduct that
                             could result, directly or indirectly, in any form of racial discrim-
                             ination against Qatari individuals and entities by any organs,
                             agents, persons, and entities exercising UAE governmental
                             authority in its territory, or under its direction or control. In
                             particular, the UAE shall immediately cease and desist from
                             ­
                             violations of the human rights of Qataris under the CERD,
                             ­
                             including by:

                                  i. suspending operation of the collective expulsion of all
                                     Qataris from, and ban on entry into, the UAE on the basis
                                     of national origin;

                                 ii. taking all necessary steps to ensure that Qataris (or persons
                                     with links to Qatar) are not subjected to racial hatred or
                                     discrimination, including by condemning hate speech target-
                                     ing Qataris, ceasing publication of anti-Qatar statements


                     7




7 Ord 1145.indb 10                                                                                     11/06/19 14:31

                     410 	        application of the cerd (order 23 VII 18)

                                  and caricatures, and refraining from any other incitement to
                                  racial discrimination against Qataris;


                              iii. suspending the application of its Federal Decree-Law
                                   No. (5) of 2012, On Combatting Cybercrimes, to any person
                                   who ‘shows sympathy . . . towards Qatar’ and any other
                                   domestic laws that (de jure or de facto) discriminate against
                                   Qataris;
                              iv. taking the measures necessary to protect freedom of expres-
                                   sion of Qataris in the UAE, including by suspending the
                                   UAE’s closure and blocking of transmissions by Qatari
                                   media outlets;
                               v. ceasing and desisting from measures that, directly or indir­
                                   ectly, result in the separation of families that include a
                                   Qatari, and taking all necessary steps to ensure that families
                                   separated by the Discriminatory Measures are reunited (in
                                   the UAE, if that is the family’s preference);

                              vi. ceasing and desisting from measures that, directly or indir­
                                  ectly, result in Qataris being unable to seek medical care in
                                  the UAE on the grounds of their national origin and taking
                                  all necessary steps to ensure that such care is provided;

                              vii. ceasing and desisting from measures that, directly or indir­
                                   ectly, prevent Qatari students from receiving education or
                                   training from UAE institutions, and taking all necessary
                                   steps to ensure that students have access to their educational
                                   records;

                             viii. ceasing and desisting from measures that, directly or indir­
                                   ectly, prevent Qataris from accessing, enjoying, utilizing, or
                                   managing their property in the UAE, and taking all neces-
                                   sary steps to ensure that Qataris may authorize valid powers
                                   of attorney in the UAE, renew necessary business and
                                   worker licenses, and renew their leases; and



                              ix. taking all necessary steps to ensure that Qataris are granted
                                  equal treatment before tribunals and other judicial organs
                                  in the UAE, including a mechanism to challenge any dis-
                                  criminatory measures.

                         b) The UAE shall abstain from any measure that might aggravate,
                            extend, or make more difficult resolution of this dispute; and


                     8




7 Ord 1145.indb 12                                                                                  11/06/19 14:31

                     411 	          application of the cerd (order 23 VII 18)

                          c) The UAE shall abstain from any other measure that might pre­
                             judice the rights of Qatar in the dispute before the Court.”

                        6. The Registrar immediately communicated to the Government of the
                     UAE the Application, in accordance with Article 40, paragraph 2, of the
                     Statute of the Court, and the Request for the indication of provisional
                     measures, in accordance with Article 73, paragraph 2, of the Rules of
                     Court. He also notified the Secretary‑General of the United Nations of
                     the filing of the Application and the Request by Qatar.
                        7. Pending the notification provided for by Article 40, paragraph 3, of
                     the Statute by transmission of the printed bilingual text of the Appli­
                     cation to the Members of the United Nations through the Secretary‑­
                     General, the Registrar informed those States of the filing of the Application
                     and the Request.
                        8. Since the Court included upon the Bench no judge of the nationality
                     of either Party, each Party proceeded to exercise the right conferred upon
                     it by Article 31 of the Statute to choose a judge ad hoc to sit in the case.
                     Qatar chose Mr. Yves Daudet and the UAE Mr. Jean‑Pierre Cot.

                        9. By letters dated 14 June 2018, the Registrar informed the Parties
                     that, pursuant to Article 74, paragraph 3, of its Rules, the Court had
                     fixed 27, 28 and 29 June 2018 as the dates for the oral proceedings on the
                     Request for the indication of provisional measures.
                        10. At the public hearings, oral observations on the Request for the
                     indication of provisional measures were presented by:
                     On behalf of Qatar:    Mr. Mohammed Abdulaziz Al-­Khulaifi,
                                            Mr. Donald Francis Donovan,
                                            Ms Catherine Amirfar,
                                            Mr. Pierre Klein,
                                            Lord Peter Goldsmith,
                                            Mr. Lawrence H. Martin.
                     On behalf of the UAE: H.E. Mr. Saeed Ali Yousef Alnowais,
                                            Mr. Alain Pellet,
                                            Mr. Tullio Treves,
                                            Mr. Simon Olleson,
                                            Mr. Malcolm Shaw,
                                            Mr. Charles L. O. Buderi.
                       11. At the end of its second round of oral observations, Qatar asked
                     the Court to indicate the following provisional measures:
                         “a) The UAE shall cease and desist from any and all conduct that
                             could result, directly or indirectly, in any form of racial discrim-
                             ination against Qatari individuals and entities by any organs,
                             agents, persons, and entities exercising UAE governmental
                             authority in its territory, or under its direction or control. In par-

                     9




7 Ord 1145.indb 14                                                                                    11/06/19 14:31

                     412 	        application of the cerd (order 23 VII 18)

                             ticular, the UAE shall immediately cease and desist from­
                             violations of the human rights of Qataris under the CERD,
                             including by:

                               i. suspending operation of the collective expulsion of all
                                  Qataris from, and ban on entry into, the UAE on the basis
                                  of national origin;

                               ii. taking all necessary steps to ensure that Qataris (or persons
                                   with links to Qatar) are not subjected to racial hatred or
                                   discrimination, including by condemning hate speech target-
                                   ing Qataris, ceasing publication of anti‑Qatar statements
                                   and caricatures, and refraining from any other incitement to
                                   racial discrimination against Qataris;


                              iii. suspending the application of its Federal Decree Law No. (5)
                                   of 2012, On Combatting Cybercrimes, to any person who
                                   ‘shows sympathy . . . towards Qatar’ and any other
                                   ­domestic laws that (de jure or de facto) discriminate against
                                    Qataris;
                              iv. taking the measures necessary to protect freedom of expres-
                                    sion of Qataris in the UAE, including by suspending the
                                    UAE’s closure and blocking of transmissions by Qatari
                                    media outlets;
                               v. ceasing and desisting from measures that, directly or indir­
                                   ectly, result in the separation of families that include a
                                   Qatari, and taking all necessary steps to ensure that families
                                   separated by the Discriminatory Measures are reunited (in
                                   the UAE, if that is the family’s preference);

                              vi. ceasing and desisting from measures that, directly or indir­
                                  ectly, result in Qataris being unable to seek medical care in
                                  the UAE on the grounds of their national origin and taking
                                  all necessary steps to ensure that such care is provided;


                              vii. ceasing and desisting from measures that, directly or indir­
                                   ectly, prevent Qatari students from receiving education or
                                   training from UAE institutions, and taking all necessary
                                   steps to ensure that students have access to their educational
                                   records;

                             viii. ceasing and desisting from measures that, directly or indir­
                                   ectly, prevent Qataris from accessing, enjoying, utilizing, or
                                   managing their property in the UAE, and taking all neces-
                                   sary steps to ensure that Qataris may authorize valid powers

                     10




7 Ord 1145.indb 16                                                                                  11/06/19 14:31

                     413 	          application of the cerd (order 23 VII 18)

                                   of attorney in the UAE, renew necessary business and
                                   worker licenses, and renew their leases; and


                                ix. taking all necessary steps to ensure that Qataris are granted
                                    equal treatment before tribunals and other judicial organs
                                    in the UAE, including a mechanism to challenge any dis-
                                    criminatory measures.

                          b) The UAE shall abstain from any measure that might aggravate,
                             extend, or make more difficult resolution of this dispute; and

                          c) The UAE shall abstain from any other measure that might prej-
                             udice the rights of Qatar in the dispute before the Court.”

                        12. At the end of its second round of oral observations, the UAE
                     requested the Court “to reject the request for the indication of provisional
                     measures submitted by the State of Qatar”.
                        13. At the hearings, Members of the Court put questions to the Par-
                     ties, to which replies were given in writing, in accordance with Article 61,
                     paragraph 4, of the Rules of Court. Under Article 72 of the Rules of
                     Court, each Party presented written comments on the written replies
                     received from the other.

                                                            *
                                                        *       *


                                            I. Prima Facie Jurisdiction

                                               1. General Introduction
                        14. The Court may indicate provisional measures only if the provisions
                     relied on by the Applicant appear, prima facie, to afford a basis on which
                     its jurisdiction could be founded, but need not satisfy itself in a definitive
                     manner that it has jurisdiction as regards the merits of the case (see, for
                     example, Jadhav (India v. Pakistan), Provisional Measures, Order of
                     18 May 2017, I.C.J. Reports 2017, p. 236, para. 15).

                        15. In the present case, Qatar seeks to found the jurisdiction of the
                     Court on Article 36, paragraph 1, of the Statute of the Court and on
                     Article 22 of CERD (see paragraph 3 above). The Court must therefore
                     first determine whether those provisions prima facie confer upon it juris-
                     diction to rule on the merits of the case, enabling it — if the other neces-
                     sary conditions are fulfilled — to indicate provisional measures.


                     11




7 Ord 1145.indb 18                                                                                    11/06/19 14:31

                     414 	         application of the cerd (order 23 VII 18)

                       16. Qatar and the UAE are parties to CERD. Qatar acceded to that
                     instrument on 22 July 1976, without entering any reservation; the UAE
                     did so on 20 June 1974, without entering a reservation to Article 22 or
                     any other relevant reservation for the present purposes.

                       17. Article 22 of CERD provides that:
                             “Any dispute between two or more States Parties with respect to
                          the interpretation or application of this Convention, which is not set-
                          tled by negotiation or by the procedures expressly provided for in this
                          Convention, shall, at the request of any of the parties to the dispute,
                          be referred to the International Court of Justice for decision, unless
                          the disputants agree to another mode of settlement.”


                               2. Existence of a Dispute concerning the Interpretation
                                              or Application of CERD
                        18. Article 22 of CERD makes the Court’s jurisdiction conditional on
                     the existence of a dispute arising out of the interpretation or application
                     of CERD. A dispute between States exists where they hold clearly oppo-
                     site views concerning the question of the performance or non‑perfor-
                     mance of certain international obligations (see Application of the
                     International Convention for the Suppression of the Financing of Terrorism
                     and of the International Convention on the Elimination of All Forms of
                     Racial Discrimination (Ukraine v. Russian Federation), Provisional Mea-
                     sures, Order of 19 April 2017, I.C.J. Reports 2017, p. 115, para. 22, citing
                     Interpretation of Peace Treaties with Bulgaria, Hungary and Romania,
                     First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74). The claim of
                     one party must be “positively opposed” by the other (South West Africa
                     (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary Objec-
                     tions, Judgment, I.C.J. Reports 1962, p. 328). In order to determine
                     whether a dispute exists, the Court “cannot limit itself to noting that one
                     of the Parties maintains that the Convention applies, while the other
                     denies it” (Immunities and Criminal Proceedings (Equatorial Guinea v.
                     France), Provisional Measures, Order of 7 December 2016, I.C.J. Reports
                     2016 (II), p. 1159, para. 47). Since Qatar has invoked as a basis of the
                     Court’s jurisdiction the compromissory clause in an international conven-
                     tion, the Court must ascertain whether “the acts complained of by [the
                     Applicant] are prima facie capable of falling within the provisions of that
                     instrument and . . . [whether,] as a consequence, the dispute is one which
                     the Court has jurisdiction ratione materiae to entertain” (ibid.).

                                                         * *
                       19. Qatar contends that a dispute exists between the Parties concerning
                     the interpretation and application of CERD. It asserts that, beginning on

                     12




7 Ord 1145.indb 20                                                                                  11/06/19 14:31

                     415 	         application of the cerd (order 23 VII 18)

                      5 June 2017, the UAE took discriminatory measures against Qataris and
                      their families in violation of the provisions and principles underlying
                      CERD. More specifically, Qatar states that, on 5 June 2017, the UAE
                      “expelled all Qataris within its territory, giving them only 14 days to
                      leave” and that it continues to prohibit Qataris from entering the UAE.
                      Qatar observes that such measures do not apply to other non-­citizens
                     residing in the UAE. It therefore contends that the Respondent has
                     targeted Qataris on the basis of their national origin, in violation of
                     ­
                     ­Article 1, paragraph 1, of CERD. Relying, inter alia, on General Recom-
                      mendation XXX of the CERD Committee, Qatar argues that the Con-
                      vention applies to discriminatory conduct based on Qatari national origin
                      or nationality.



                        20. According to Qatar, because of the measures taken by the UAE,
                     “[t]housands of Qataris are unable to return to the UAE, are separated
                     from their families there, and are losing their homes, their jobs, their
                     property, access to medical care, and the opportunity to pursue their edu-
                     cation”. It adds that there is no opportunity for Qataris to seek justice for
                     these violations. The Applicant thus submits that the UAE is interfering
                     with Qataris’ basic human rights under Articles 2 and 5 of CERD. More
                     specifically, it contends that the Respondent is violating — v­is-à-vis
                     Qataris — their right to marriage and choice of spouse; their right to
                     freedom of opinion and expression; their right to public health and medi-
                     cal care; their right to education and training; their right to property;
                     their right to work and their right to equal treatment before tribunals.


                       21. Qatar also maintains that the UAE has violated its obligations
                     under Articles 4 and 7 of CERD “by failing to condemn racial hatred and
                     prejudice and by inciting such hatred and prejudice against Qatar and
                     Qataris”. It further asserts that the UAE has failed to provide Qataris
                     within its jurisdiction with effective protection and remedies against acts
                     of racial discrimination, in violation of Article 6 of CERD.



                                                          *
                        22. The UAE contends that there is no dispute between the Parties
                     concerning the interpretation or application of CERD. It states that there
                     has been no mass expulsion of Qataris from the UAE, that all Qataris in
                     the UAE continue to enjoy the full rights granted by law to all residents
                     of or visitors to the country and that Qataris live with their families,
                     attend school, and have access to health care as well as government ser-
                     vices. The UAE explains that the measures it adopted in June 2017 were

                     13




7 Ord 1145.indb 22                                                                                   11/06/19 14:31

                     416 	         application of the cerd (order 23 VII 18)

                     “to impose additional requirements on the entry or re-entry into [its] ter-
                     ritory by Qatari nationals”.

                       23. The UAE further contends that no Qatari citizens have been pre-
                     vented from seeking legal remedies for any matter and that there has been
                     no interference in the business affairs of Qatari nationals. The UAE
                     maintains that it has not engaged in any media campaign against Qataris
                     based on their nationality. Moreover, according to the UAE, there is no
                     dispute falling within the scope of CERD as regards any alleged interfer-
                     ence with freedom of expression.

                        24. In addition, the UAE asserts that, “even taking the factual allega-
                     tions made by Qatar at face value”, those allegations do not concern pro-
                     hibited “racial” discrimination as defined in the Convention or other
                     prohibited measures falling within the scope of the Convention. The UAE
                     considers that the term “national origin” in Article 1, paragraph 1, of
                     CERD is “twinned with” “ethnic origin” and that “national origin” is not
                     to be read as encompassing “present nationality”. It explains that such an
                     interpretation flows from the ordinary meaning of that provision, when
                     read in its context and in light of the object and purpose of the Conven-
                     tion. The UAE also considers that its interpretation is confirmed by the
                     travaux préparatoires. It thus argues that Qatar’s claims relating to alleged
                     differences of treatment of Qatari nationals based solely on their present
                     nationality fall outside the scope ratione materiae of CERD.


                                                         * *
                       25. The Court considers that, as evidenced by the arguments advanced
                     and the documents placed before it, the Parties differ on the nature and
                     scope of the measures taken by the UAE beginning on 5 June 2017 as well
                     as on the question whether they relate to rights and obligations under
                     CERD. Paragraph 2 of the statement made by the UAE on 5 June 2017
                     envisages the following measures:
                            “Preventing Qatari nationals from entering the UAE or crossing its
                          points of entry, giving Qatari residents and visitors in the UAE
                          14 days to leave the country for precautionary security reasons. The
                          UAE nationals are likewise banned from traveling to or staying in
                          Qatar or transiting through its territories.”

                        26. The Court notes that Qatar contends that the measures adopted by
                     the UAE purposely targeted Qataris based on their national origin. Con-
                     sequently, according to Qatar, the UAE has failed to respect its obliga-
                     tions under Articles 2, 4, 5, 6 and 7 of CERD. The Court observes that
                     Qatar maintains in particular that, because of the measures taken on
                     5 June 2017, UAE-­Qatari mixed families have been separated, medical

                     14




7 Ord 1145.indb 24                                                                                   11/06/19 14:31

                     417 	         application of the cerd (order 23 VII 18)

                     care has been suspended for Qataris in the UAE, depriving those who
                     were under medical treatment from receiving further medical assistance,
                     Qatari students have been deprived of the opportunity to complete their
                     education in the UAE and to continue their studies elsewhere since UAE
                     universities have refused to provide them with their educational records,
                     and Qataris have not been granted equal treatment before tribunals and
                     other judicial organs in the UAE. For its part, the UAE firmly denies that
                     it has committed any of the violations set out above.


                        27. In the Court’s view, the acts referred to by Qatar, in particular the
                     statement of 5 June 2017 — which allegedly targeted Qataris on the basis
                     of their national origin — whereby the UAE announced that Qataris
                     were to leave its territory within 14 days and that they would be pre-
                     vented from entry, and the alleged restrictions that ensued, including
                     upon their right to marriage and choice of spouse, to education as well as
                     to medical care and to equal treatment before tribunals, are capable of
                     falling within the scope of CERD ratione materiae. The Court considers
                     that, while the Parties differ on the question whether the expression
                     “national . . . origin” mentioned in Article 1, paragraph 1, of CERD
                     encompasses discrimination based on the “present nationality” of the
                     individual, the Court need not decide at this stage of the proceedings, in
                     view of what is stated above, which of these diverging interpretations of
                     the Convention is the correct one.

                       28. The Court finds that the above-­mentioned elements are sufficient at
                     this stage to establish the existence of a dispute between the Parties con-
                     cerning the interpretation or application of CERD.

                                            3. Procedural Preconditions
                        29. The Court recalls that it has previously indicated that the terms of
                     Article 22 of CERD establish procedural preconditions to be met before
                     the seisin of the Court (see Application of the International Convention on
                     the Elimination of All Forms of Racial Discrimination (Georgia v. Russian
                     Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
                     p. 128, para. 141). Under Article 22 of CERD, the dispute referred to the
                     Court must be a dispute “not settled by negotiation or by the procedures
                     expressly provided for in this Convention”. In addition, Article 22 states
                     that the dispute may be referred to the Court at the request of any of the
                     parties to the dispute only if the parties have not agreed to another mode
                     of settlement. The Court notes that neither Party contends that they have
                     agreed to another mode of settlement.


                                                         * *


                     15




7 Ord 1145.indb 26                                                                                  11/06/19 14:31

                     418 	         application of the cerd (order 23 VII 18)

                        30. Concerning the first precondition under Article 22, Qatar asserts
                     that it made “genuine attempts to negotiate with the UAE in order to
                     bring an end to the dispute and to the human rights violations that con-
                     tinue to impose suffering on its people”. It adds that it has repeatedly
                     raised questions of specific human rights violations resulting from unlaw-
                     ful acts of discrimination by the UAE against Qataris, since June 2017.
                     More specifically, the Applicant refers to declarations made by high-­
                     ranking State officials, in particular an address made on 25 February
                     2018 to the United Nations Human Rights Council by Qatar’s Minister
                     for Foreign Affairs. Qatar asserts moreover that its Minister of State for
                     Foreign Affairs, by a letter dated 25 April 2018, expressly referred to vio-
                     lations of specific provisions of CERD through the UAE’s actions of
                     5 June 2017, and called on the UAE “to enter into negotiations in order
                     to resolve these violations and the effects thereof”. The Applicant indi-
                     cates that, although the invitation asked for a reply within two weeks, the
                     UAE never responded. The Applicant therefore considers that the UAE
                     has either rebuffed or ignored Qatar’s efforts to negotiate a peaceful reso-
                     lution to the dispute and that the Parties have not consequently been able
                     to settle their dispute, despite genuine attempts by Qatar to negotiate.



                        31. With regard to the second precondition included in Article 22 of
                     CERD, namely the use of the procedures expressly provided for in the
                     Convention, Qatar states that it deposited, on 8 March 2018, a communi-
                     cation with the CERD Committee under Article 11 of the Convention. It
                     argues, however, that initiation or completion of that procedure is not a
                     precondition to the Court’s exercise of jurisdiction in the present case. It
                     also points out that it does not rely on this communication for the pur-
                     poses of showing prima facie jurisdiction.

                       32. The Applicant finally expresses the view that, in any event, the
                     question whether the two preconditions included in Article 22 of CERD
                     have a cumulative and successive character should not be decided by the
                     Court at this stage.

                                                          *
                       33. In response to Qatar’s arguments concerning the fulfilment of the
                     preconditions included in Article 22 of CERD, the UAE first of all con-
                     tends that they are cumulative and must be fulfilled successively before
                     the seisin of the Court.
                       34. As far as the fulfilment of the first precondition is concerned, the
                     UAE argues that, despite its allegations, Qatar has never made a “genu-
                     ine attempt to negotiate” regarding the application of CERD. According
                     to the UAE, the statements relied on by Qatar only relate very broadly to
                     routine allegations of human rights violations and when, in passing, these

                     16




7 Ord 1145.indb 28                                                                                  11/06/19 14:31

                     419 	         application of the cerd (order 23 VII 18)

                     documents mention CERD, the reference is not accompanied by any
                     form of proposal to negotiate. It adds that none of these statements can
                     be considered as an offer to negotiate with a view to settling the dispute
                     alleged by Qatar under Article 22 of CERD. With regard to Qatar’s letter
                     dated 25 April 2018, which was received, according to the Respondent,
                     on 1 May 2018, the UAE states that this document once again concerns
                     alleged human rights violations in general, and makes no mention of
                     Article 22 of CERD. The UAE asserts that this alleged offer took the
                     form of an “ultimatum”, and underlines that it was sent almost a year
                     after the Ministry of Foreign Affairs of the UAE made a statement asking
                     Qataris to leave the country within 14 days. The UAE explains that it
                     neither accepted nor refused Qatar’s alleged invitation. It affirms that it
                     was informed only on 7 May 2018 that Qatar had addressed a communi-
                     cation to the CERD Committee. It also points out that Qatar submitted
                     to the Court, on 11 June 2018, its Application instituting the proceedings
                     in the present case and at the same time requested provisional measures
                     without waiting for the outcome of the procedure before the CERD
                     Committee. The UAE therefore concludes that, while it is true that the
                     alleged dispute has not been settled by negotiation, “there has been no
                     ‘genuine attempt’ to do so”.



                       35. Regarding the second precondition included in Article 22 of
                     CERD, namely the use of the procedures expressly provided for in the
                     Convention, the UAE submits that Qatar must exhaust the procedure in
                     the CERD Committee before seising the Court. In the alternative, the
                     Respondent considers that the way in which Qatar has proceeded is
                     incompatible with both the electa una via principle and the lis pendens
                     exception, as the same claim has been submitted to two different bodies
                     by the same applicant against the same respondent.


                                                         * *
                         36. Regarding the first precondition, namely the negotiations to which
                     the compromissory clause refers, the Court observes that negotiations are
                     distinct from mere protests or disputations and require a genuine attempt
                     by one of the parties to engage in discussions with the other party, with a
                     view to resolving the dispute. Where negotiations are attempted or have
                     commenced, the precondition of negotiation is only met when the attempt
                     to negotiate has been unsuccessful or where negotiations have failed,
                     or become futile or deadlocked. In order to meet the precondition of
                     negotiation contained in the compromissory clause of a treaty, “the
                     ­subject‑matter of the negotiations must relate to the subject‑matter of the
                      dispute which, in turn, must concern the substantive obligations
                      ­contained in the treaty in question” (see Application of the International

                     17




7 Ord 1145.indb 30                                                                                  11/06/19 14:31

                     420 	         application of the cerd (order 23 VII 18)

                     Convention on the Elimination of All Forms of Racial Discrimination
                     (Georgia v. Russian Federation), Preliminary Objections, Judgment, I.C.J
                     Reports 2011 (I), p. 133, para. 161). At this stage of the proceedings,
                     the Court first has to assess whether it appears that Qatar genuinely
                     attempted to engage in negotiations with the UAE, with a view to resolv-
                     ing their dispute concerning the latter’s compliance with its substantive
                     obligations under CERD, and whether it appears that Qatar pursued
                     these negotiations as far as possible.

                        37. The Court notes that it has not been challenged by the Parties that
                     issues relating to the measures taken by the UAE in June 2017 have been
                     raised by representatives of Qatar on several occasions in international
                     fora, including at the United Nations, in the presence of representatives
                     of the UAE. For example, during the thirty-­seventh session of the United
                     Nations Human Rights Council in February 2018, the Minister for For-
                     eign Affairs of Qatar referred to “the violations of human rights caused
                     by the unjust blockade and the unilateral coercive measures imposed on
                     [his] country that have been confirmed by the . . . report of the Office of
                     the United Nations High Commissioner for Human Rights Technical
                     Mission”, while the UAE — along with Bahrain, Saudi Arabia and
                     Egypt — issued a joint statement “in response to [the] remarks” made by
                     the Minister for Foreign Affairs of Qatar.

                        38. The Court further notes that, in a letter dated 25 April 2018 and
                     addressed to the Minister of State for Foreign Affairs of the UAE, the
                     Minister of State for Foreign Affairs of Qatar referred to the alleged vio-
                     lations of CERD arising from the measures taken by the UAE beginning
                     on 5 June 2017 and stated that “it [was] necessary to enter into negotia-
                     tions in order to resolve these violations and the effects thereof within no
                     more than two weeks”. The Court considers that the letter contained an
                     offer by Qatar to negotiate with the UAE with regard to the latter’s com-
                     pliance with its substantive obligations under CERD. In the light of the
                     foregoing, and given the fact that the UAE did not respond to that for-
                     mal invitation to negotiate, the Court is of the view that the issues raised
                     in the present case had not been resolved by negotiations at the time of
                     the filing of the Application.

                        39. The Court now turns to the second precondition contained in Arti-
                     cle 22 of CERD, relating to “the procedures expressly provided for in the
                     Convention”. It is recalled that, according to Article 11 of the Conven-
                     tion, “[i]f a State Party considers that another State Party is not giving
                     effect to the provisions of this Convention”, the matter may be brought to
                     the attention of the CERD Committee. The Court notes that Qatar
                     deposited, on 8 March 2018, a communication with the CERD Commit-
                     tee under Article 11 of the Convention. It observes, however, that Qatar
                     does not rely on this communication for the purposes of showing prima
                     facie jurisdiction in the present case. Although the Parties disagree as to

                     18




7 Ord 1145.indb 32                                                                                  11/06/19 14:31

                     421 	          application of the cerd (order 23 VII 18)

                     whether negotiations and recourse to the procedures referred to in Arti-
                     cle 22 of CERD constitute alternative or cumulative preconditions to be
                     fulfilled before the seisin of the Court, the Court is of the view that it need
                     not make a pronouncement on the issue at this stage of the proceedings
                     (see Application of the International Convention for the Suppression of the
                     Financing of Terrorism and of the International Convention on the Elimina-
                     tion of All Forms of Racial Discrimination (Ukraine v. Russian Federa-
                     tion), Provisional Measures, Order of 19 April 2017, I.C.J. Reports 2017,
                     pp. 125‑126, para. 60). Nor does it consider it necessary, for the present
                     purposes, to decide whether any electa una via principle or lis pendens
                     exception are applicable in the present situation.


                       40. The Court thus finds, in view of all the foregoing, that the proce-
                     dural preconditions under Article 22 of CERD for its seisin appear, at
                     this stage, to have been complied with.

                                    4. Conclusion as to Prima Facie Jurisdiction
                        41. In light of the foregoing, the Court concludes that, prima facie, it
                     has jurisdiction pursuant to Article 22 of CERD to deal with the case to
                     the extent that the dispute between the Parties relates to the “interpreta-
                     tion or application” of the said Convention.

                                                             *
                                                         *       *

                        42. The Court notes that the UAE has contended that Qatar had to
                     prove that its citizens had exhausted local remedies before it seised the
                     Court and that Qatar has denied that the exhaustion of local remedies is
                     a precondition for the seisin of the Court in the present case. The Court
                     observes that, in the current proceedings, Qatar asserts its rights on the
                     basis of alleged violations of CERD by the UAE. The Court further notes
                     that the UAE did not indicate any effective local remedies that were avail-
                     able to the Qataris that have not been exhausted. The Court is of the view
                     that, at this stage of the proceedings relating to a request for the indica-
                     tion of provisional measures, the issue of exhaustion of local remedies
                     need not be addressed by the Court.



                                   II. The Rights Whose Protection Is Sought
                                           and the Measures Requested

                        43. The power of the Court to indicate provisional measures under
                     Article 41 of the Statute has as its object the preservation of the respective
                     rights of the parties in a case, pending its decision on the merits thereof.

                     19




7 Ord 1145.indb 34                                                                                     11/06/19 14:31

                     422 	         application of the cerd (order 23 VII 18)

                     It follows that the Court must be concerned to preserve by such measures
                     the rights which may subsequently be adjudged by it to belong to either
                     party. Therefore, the Court may exercise this power only if it is satisfied
                     that the rights asserted by the party requesting such measures are at least
                     plausible (see, for example, Application of the International Convention for
                     the Suppression of the Financing of Terrorism and of the International Con-
                     vention on the Elimination of All Forms of Racial Discrimination
                     (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                     2017, I.C.J. Reports 2017, p. 126, para. 63).
                        44. At this stage of the proceedings, the Court, however, is not called
                     upon to determine definitively whether the rights which Qatar wishes to
                     see protected exist; it need only decide whether the rights claimed by
                     Qatar on the merits, and for which it is seeking protection, are plausible.
                     Moreover, a link must exist between the rights whose protection is sought
                     and the provisional measures being requested (ibid., para. 64).


                                                         * *
                        45. In its Application, Qatar asserts rights under Articles 2, 4, 5, 6
                     and 7 of CERD. In its Request for the indication of provisional mea-
                     sures, in order to identify the rights which it seeks to protect pending a
                     decision on the merits, Qatar refers to Articles 2, 4, 5 and 6 of the Con-
                     vention and, in the course of the oral proceedings on its Request, it also
                     referred to Article 7 of the Convention. In those hearings, Qatar asserted
                     that the UAE was violating the Convention’s prohibition on collective
                     expulsion, interfering with Qataris’ basic human rights under Articles 2
                     and 5, inciting and failing to condemn racial hatred and prejudice under
                     Articles 4 and 7, and denying effective protection and remedies against
                     acts of racial discrimination under Article 6.



                        46. Qatar states that the alleged rights are plausible in so far as they
                     are “grounded in a possible interpretation” of the treaty invoked. For
                     Qatar, the definition of racial discrimination under Article 1, paragraph 1,
                     of the Convention “is a question of plausibility of the rights asserted”.
                     Qatar submits that “the measures imposed by the UAE on 5 June 2017
                     and thereafter make clear their purpose: racial discrimination based on
                     national origin”. In the second round of oral observations, Qatar added
                     that “the Convention cannot be read to exclude discriminatory conduct
                     based on Qatari national origin or nationality”. Qatar argues that its
                     “claims that the UAE is singling out Qataris and only Qataris en masse
                     for discriminatory treatment raise plausible rights supporting an indica-
                     tion of provisional measures”.



                     20




7 Ord 1145.indb 36                                                                                  11/06/19 14:31

                     423 	         application of the cerd (order 23 VII 18)

                        47. With regard to evidence adduced to demonstrate the plausibility of
                     the rights it claims, Qatar refers in particular to the December 2017 report
                     of the Technical Mission despatched by the Office of the United Nations
                     High Commissioner for Human Rights (hereinafter “OHCHR”) which
                     concluded that the measures put in place by the UAE had “a potentially
                     durable effect on the enjoyment of the human rights and fundamental
                     freedoms of those affected”. Qatar argues, in conclusion, that the rights it
                     claims clearly fulfil the condition of plausibility.


                                                          *
                        48. The UAE, for its part, contends that in making its claim, and in
                     attempting to provide a basis for the measures requested, Qatar seeks to
                     give an unacceptably broad interpretation to a number of the obligations
                     enumerated in Article 5 of the Convention, and that, as a consequence,
                     the rights on which it seeks to rely are not plausible. It submits that the
                     definition of “racial discrimination” in Article 1, paragraph 1, of CERD
                     does not apply to differences of treatment on the basis of “present nation-
                     ality” (see paragraph 24 above).
                        49. The UAE also argues that the lack of evidence supporting Qatar’s
                     claims calls into question the plausibility of the rights asserted by Qatar.
                     In particular, it maintains that the report of the Technical Mission of the
                     OHCHR relates to events which occurred over seven months earlier and
                     that its relevance to the circumstances prevailing at this moment is highly
                     questionable.

                                                         * *
                        50. The Court notes that CERD imposes a number of obligations on
                     States parties with regard to the elimination of racial discrimination in all
                     its forms and manifestations. Article 1 of CERD defines racial discrimi-
                     nation in the following terms:
                          “any distinction, exclusion, restriction or preference based on race,
                          colour, descent, or national or ethnic origin which has the purpose or
                          effect of nullifying or impairing the recognition, enjoyment or exer-
                          cise, on an equal footing, of human rights and fundamental freedoms
                          in the political, economic, social, cultural or any other field of pub-
                          lic life”.

                     Articles 2, 4, 5, 6 and 7 of the Convention, invoked by Qatar, read as fol-
                     lows:
                                                       “Article 2
                            1. States Parties condemn racial discrimination and undertake to
                          pursue by all appropriate means and without delay a policy of elim-

                     21




7 Ord 1145.indb 38                                                                                   11/06/19 14:31

                     424 	               application of the cerd (order 23 VII 18)

                          inating racial discrimination in all its forms and promoting under-
                          standing among all races, and, to this end:
                          (a) Each State Party undertakes to engage in no act or practice of
                              racial discrimination against persons, groups of persons or insti-
                              tutions and to ensure that all public authorities and public insti-
                              tutions, national and local, shall act in conformity with this
                              obligation;
                          (b) Each State Party undertakes not to sponsor, defend or support
                              racial discrimination by any persons or organizations;

                          (c) Each State Party shall take effective measures to review govern-
                              mental, national and local policies, and to amend, rescind or nul-
                              lify any laws and regulations which have the effect of creating or
                              perpetuating racial discrimination wherever it exists;

                          (d) Each State Party shall prohibit and bring to an end, by all appro-
                              priate means, including legislation as required by circumstances,
                              racial discrimination by any persons, group or organization;

                          (e) Each State Party undertakes to encourage, where appropriate,
                                integrationist multi-­             racial organizations and movements and
                                other means of eliminating barriers between races, and to discour-
                                age anything which tends to strengthen racial division.
                              2. States Parties shall, when the circumstances so warrant, take, in
                          the social, economic, cultural and other fields, special and concrete
                          measures to ensure the adequate development and protection of cer-
                          tain racial groups or individuals belonging to them, for the purpose
                          of guaranteeing them the full and equal enjoyment of human rights
                          and fundamental freedoms. These measures shall in no case entail as
                          a consequence the maintenance of unequal or separate rights for dif-
                          ferent racial groups after the objectives for which they were taken
                          have been achieved.
                          �����������������������������������������������������������������������������������������������������������������
                                                                              Article 4
                              States Parties condemn all propaganda and all organizations which
                          are based on ideas or theories of superiority of one race or group of
                          persons of one colour or ethnic origin, or which attempt to justify or
                          promote racial hatred and discrimination in any form, and undertake
                          to adopt immediate and positive measures designed to eradicate all
                          incitement to, or acts of, such discrimination and, to this end, with
                          due regard to the principles embodied in the Universal Declaration
                          of Human Rights and the rights expressly set forth in article 5 of this
                          Convention, inter alia:

                          (a) Shall declare an offence punishable by law all dissemination of
                              ideas based on racial superiority or hatred, incitement to racial

                     22




7 Ord 1145.indb 40                                                                                                                             11/06/19 14:31

                     425 	          application of the cerd (order 23 VII 18)

                              discrimination, as well as all acts of violence or incitement to such
                              acts against any race or group of persons of another colour or
                              ethnic origin, and also the provision of any assistance to racist
                              activities, including the financing thereof;

                          (b) Shall declare illegal and prohibit organizations, and also organ-
                              ized and all other propaganda activities, which promote and incite
                              racial discrimination, and shall recognize participation in such
                              organizations or activities as an offence punishable by law;

                          (c) Shall not permit public authorities or public institutions, national
                              or local, to promote or incite racial discrimination.

                                                             Article 5
                             In compliance with the fundamental obligations laid down in arti-
                          cle 2 of this Convention, States Parties undertake to prohibit and to
                          eliminate racial discrimination in all its forms and to guarantee the
                          right of everyone, without distinction as to race, colour, or national
                          or ethnic origin, to equality before the law, notably in the enjoyment
                          of the following rights:
                          (a) The right to equal treatment before the tribunals and all other
                               organs administering justice;
                          (b) The right to security of person and protection by the State against
                               violence or bodily harm, whether inflicted by government officials
                               or by any individual group or institution;
                          (c) Political rights, in particular the right to participate in elections —
                               to vote and to stand for election — on the basis of universal and
                               equal suffrage, to take part in the Government as well as in the
                               conduct of public affairs at any level and to have equal access to
                               public service;
                          (d) Other civil rights, in particular:
                                   (i) The right to freedom of movement and residence within the
                                       border of the State;
                                  (ii) The right to leave any country, including one’s own, and to
                                       return to one’s country;
                                 (iii) The right to nationality;
                                 (iv) The right to marriage and choice of spouse;
                                  (v) The right to own property alone as well as in association
                                       with others;
                                 (vi) The right to inherit;
                                (vii) The right to freedom of thought, conscience and religion;
                               (viii) The right to freedom of opinion and expression;
                                 (ix) The right to freedom of peaceful assembly and association;
                          (e) Economic, social and cultural rights, in particular:
                                   (i) The rights to work, to free choice of employment, to just
                                       and favourable conditions of work, to protection against

                     23




7 Ord 1145.indb 42                                                                                      11/06/19 14:31

                     426 	          application of the cerd (order 23 VII 18)

                                     unemployment, to equal pay for equal work, to just and
                                     favourable remuneration;
                                (ii) The right to form and join trade unions;
                               (iii) The right to housing;
                               (iv) The right to public health, medical care, social security and
                                     social services;
                                (v) The right to education and training;
                               (vi) The right to equal participation in cultural activities;

                          (f) The right of access to any place or service intended for use by the
                              general public, such as transport, hotels, restaurants, cafés, thea-
                              tres and parks.
                                                             Article 6
                             States Parties shall assure to everyone within their jurisdiction effec-
                          tive protection and remedies, through the competent national tri­
                          bunals and other State institutions, against any acts of racial
                          discrimination which violate his human rights and fundamental free-
                          doms contrary to this Convention, as well as the right to seek from
                          such tribunals just and adequate reparation or satisfaction for any
                          damage suffered as a result of such discrimination.

                                                          Article 7
                             States Parties undertake to adopt immediate and effective meas-
                          ures, particularly in the fields of teaching, education, culture and
                          information, with a view to combating prejudices which lead to racial
                          discrimination and to promoting understanding, tolerance and friend-
                          ship among nations and racial or ethnical groups, as well as to prop-
                          agating the purposes and principles of the Charter of the
                          United Nations, the Universal Declaration of Human Rights, the
                          United Nations Declaration on the Elimination of All Forms of
                          Racial Discrimination, and this Convention.”
                        51. The Court recalls, as it did in past cases in which CERD was at
                     issue, that there is a correlation between respect for individual rights, the
                     obligations of States parties under CERD and the right of States parties
                     to seek compliance therewith (see Application of the International Conven-
                     tion for the Suppression of the Financing of Terrorism and of the Interna-
                     tional Convention on the Elimination of All Forms of Racial Discrimination
                     (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                     2017, I.C.J. Reports 2017, p. 135, para. 81).

                       52. The Court notes that Articles 2, 4, 5, 6 and 7 of CERD are intended
                     to protect individuals from racial discrimination. Consequently, in the
                     context of a request for the indication of provisional measures, a State
                     party to CERD may avail itself of the rights under the above‑mentioned
                     articles only if the acts complained of appear to constitute acts of racial
                     discrimination as defined in Article 1 of the Convention.

                     24




7 Ord 1145.indb 44                                                                                      11/06/19 14:31

                     427 	         application of the cerd (order 23 VII 18)

                        53. In this regard, the Court recalls its conclusion that it need not
                     decide at this stage of the proceedings between the divergent views of the
                     Parties on whether the expression “national . . . origin” in Article 1, para-
                     graph 1, of CERD encompasses discrimination based on “present nation-
                     ality” (see paragraph 27 above).

                        54. In the present case, the Court notes, on the basis of the evidence
                     presented to it by the Parties, that the measures adopted by the UAE on
                     5 June 2017 appear to have targeted only Qataris and not other non-­
                     citizens residing in the UAE. Furthermore, the measures were directed to
                     all Qataris residing in the UAE, regardless of individual circumstances.
                     Therefore, it appears that some of the acts of which Qatar complains may
                     constitute acts of racial discrimination as defined by the Convention.
                     Consequently, the Court finds that at least some of the rights asserted by
                     Qatar under Article 5 of CERD are plausible. This is the case, for exam-
                     ple, with respect to the alleged racial discrimination in the enjoyment of
                     rights such as the right to marriage and to choice of spouse, the right to
                     education, as well as freedom of movement, and access to justice.



                                                         * *
                        55. The Court now turns to the issue of the link between the rights
                     claimed and the provisional measures requested.

                                                         * *
                       56. Qatar contends that there is clearly a link between all the measures
                     requested and the various rights arising out of CERD whose protection it
                     seeks, including the general prohibition of racial discrimination, the pro-
                     hibition of hate speech, and the enjoyment of civil and political rights, as
                     well as economic, social and cultural rights referred to in Article 5 of the
                     Convention.

                                                          *
                        57. The UAE, for its part, contends that the requisite link between the
                     rights relied upon and the measures sought is not present. In particular, it
                     argues that the principal aim of the provisional measures being requested
                     is the overturning of the alleged limitations on the entry of Qatari nation-
                     als to the UAE; however, according to the UAE, the measures sought
                     are as such insufficiently linked to the rights which Qatar asserts are at
                     issue.

                                                         * *


                     25




7 Ord 1145.indb 46                                                                                   11/06/19 14:31

                     428 	          application of the cerd (order 23 VII 18)

                        58. The Court has already found (see paragraph 54 above) that at least
                     some of the rights asserted by Qatar under Article 5 of CERD are plau-
                     sible. It recalls that Article 5 prohibits discrimination in the enjoyment of
                     a variety of civil and political rights and economic, social and cultural
                     rights. The Court considers that the measures requested by Qatar (see
                     paragraph 11 above) are aimed not only at ending any collective expul-
                     sion of Qataris from the territory of the UAE, but also at protecting other
                     specific rights contained in Article 5.

                       59. The Court concludes, therefore, that a link exists between the rights
                     whose protection is being sought and the provisional measures being
                     requested by Qatar.


                                III. Risk of Irreparable Prejudice and Urgency

                         60. The Court, pursuant to Article 41 of its Statute, has the power to
                     indicate provisional measures when irreparable prejudice could be caused
                     to rights which are the subject of judicial proceedings (see, for example,
                     Jadhav (India v. Pakistan), Provisional Measures, Order of 18 May 2017,
                     I.C.J. Reports 2017, p. 243, para. 49; Application of the International
                     ­Convention for the Suppression of the Financing of Terrorism and of the
                      International Convention on the Elimination of All Forms of Racial Dis-
                      crimination (Ukraine v. Russian Federation), Provisional Measures, Order
                      of 19 April 2017, I.C.J. Reports 2017, p. 136, para. 88).
                         61. However, the power of the Court to indicate provisional measures
                      will be exercised only if there is urgency, in the sense that there is a real
                      and imminent risk that irreparable prejudice will be caused to the rights
                      in dispute before the Court gives its final decision (Jadhav (India v. Paki-
                      stan), Provisional Measures, Order of 18 May 2017, I.C.J. Reports 2017,
                      p. 243, para. 50; Application of the International Convention for the Sup-
                      pression of the Financing of Terrorism and of the International Convention
                      on the Elimination of All Forms of Racial Discrimination (Ukraine v. Rus-
                      sian Federation), Provisional Measures, Order of 19 April 2017,
                      I.C.J. Reports 2017, p. 136, para. 89). The condition of urgency is met
                      when the acts susceptible of causing irreparable prejudice can “occur at
                      any moment” before the Court rules on the merits (Immunities and Crim-
                      inal Proceedings (Equatorial Guinea v. France), Provisional Measures,
                      Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1169, para. 90).
                      The Court must therefore consider whether such a risk exists at this stage
                      of the proceedings.
                         62. The Court is not called upon, for the purposes of its decision on
                      the Request for the indication of provisional measures, to establish the
                      existence of breaches of CERD, but to determine whether the circum-
                      stances require the indication of provisional measures for the protection
                      of rights under this instrument. It cannot at this stage make definitive
                      findings of fact, and the right of each Party to submit arguments in respect

                     26




7 Ord 1145.indb 48                                                                                    11/06/19 14:31

                     429 	         application of the cerd (order 23 VII 18)

                     of the merits remains unaffected by the Court’s decision on the Request
                     for the indication of provisional measures.

                                                         * *
                        63. Qatar submits that irreparable prejudice is the natural consequence
                     of violations of the rights before the Court in this case and that no deci-
                     sion of the Court on the merits — whenever it is rendered — could “wipe
                     out” all of this damage and “restore” the status quo ante. Qatar is of the
                     view that, in the present case, the Court does not need to determine
                     whether there is a risk of irreparable prejudice to those rights, since the
                     evidence shows that this type of prejudice exists today and continues to
                     be manifest, as a result of the UAE’s refusal to comply with CERD.
                     Qatar thus emphasizes the continuous nature of the violations of the fun-
                     damental rights alleged, namely the rights to movement and residence,
                     family reunification, education, work, freedom of opinion and expression,
                     health, freedom of religious practice, private property and the right to
                     access courts in the UAE to protect Qatari property and assets or to chal-
                     lenge any discriminatory measures. Qatar stresses that the “durable con-
                     sequences” of the continuous violation of the right to movement and
                     residence on the right to work and to access property, as well as on the
                     right to family reunification, was acknowledged in the report of the Tech-
                     nical Mission despatched by the OHCHR and, therefore, “cannot be
                     questioned”. Citing a report of Amnesty International dated 5 June 2018,
                     Qatar asserts that, a year on, the situation has not improved and that
                     residents of the region are still left facing uncertain futures. Qatar con-
                     cludes that, since the damage is present and ongoing, the condition of
                     imminence is also plainly fulfilled.


                        64. Qatar claims that the UAE has resisted all requests to terminate
                     the discriminatory measures. It refers in particular to the issuance by the
                     UAE of 13 demands on 23 June 2017, supplemented by six demands on
                     5 July 2017, requesting, inter alia, that Qatar align itself with the other
                     Gulf and Arab countries militarily, politically, socially, and economically,
                     as a precondition for the lifting of the discriminatory measures. Qatar
                     submits that, in doing so, the UAE has aggravated the dispute. Qatar
                     contends that, in light of the UAE’s refusal to suspend or withdraw its
                     illegal acts, the people of Qatar could see an indefinite violation of their
                     rights and would suffer damage and distress as a result. Accordingly, it
                     considers that provisional measures are “urgently required to compel the
                     UAE to abide by its international obligations under the CERD”.




                                                          *
                     27




7 Ord 1145.indb 50                                                                                  11/06/19 14:31

                     430 	         application of the cerd (order 23 VII 18)

                        65. The UAE denies that there exists a risk of irreparable prejudice to
                     the rights of the Applicant under CERD. Challenging the reliance and
                     independence of the evidence submitted to the Court by Qatar, it asserts
                     that Qataris continue to enjoy the full rights granted by law to all resi-
                     dents of or visitors to the UAE. Although the UAE does not deny that it
                     has severed relations with Qatar due to national security concerns, in par-
                     ticular its alleged support for terrorism and extremism, it asserts that the
                     statement of 5 June 2017, whereby its Ministry of Foreign Affairs
                     announced that Qataris were to leave the UAE within 14 days and that
                     they would be prevented from entry, was carefully measured to have the
                     least possible impact on the people of Qatar. The UAE asserts that there
                     were in fact no legal steps taken by its Government to deport Qataris who
                     remained after the 14-day period; restrictions were only imposed on
                     Qataris wishing to enter the UAE, who were required to seek prior per-
                     mission, which was almost always granted. The UAE adds that measures
                     have been taken to deal with the problem of separation of families that
                     include Qataris. Thus, a presidential directive, issued on 6 June 2017,
                     instructed the authorities to take into account the humanitarian circum-
                     stances of UAE-­Qatari mixed families, and a special telephone line was
                     established to deal with such cases and to ensure that appropriate action
                     was taken. The UAE argues that, even if the Court were to find that there
                     is a risk of prejudice caused to the rights alleged by Qatar as a result of
                     the actions of the UAE, the prejudice would not be irreparable.




                        66. The UAE further asserts that the situation is not urgent as alleged
                     by Qatar. In addition to referring to the remedial measures already taken,
                     as described in paragraph 65 above, it observes that the Request for pro-
                     visional measures was filed by Qatar on 11 June 2018, i.e. more than a
                     year after the Ministry of Foreign Affairs of the UAE made a statement
                     asking Qatari nationals to leave the country within 14 days.



                                                         * *
                       67. The Court considers that certain rights in question in these pro-
                     ceedings — in particular, several of the rights stipulated in Article 5,
                     paragraphs (a), (d) and (e), of CERD — are of such a nature that prej-
                     udice to them is capable of causing irreparable harm (see Application of
                     the International Convention for the Suppression of the Financing of Ter-
                     rorism and of the International Convention on the Elimination of All Forms
                     of Racial Discrimination (Ukraine v. Russian Federation), Provisional
                     Measures, Order of 19 April 2017, I.C.J. Reports 2017, p. 138, para. 96).

                     28




7 Ord 1145.indb 52                                                                                  11/06/19 14:31

                     431 	         application of the cerd (order 23 VII 18)

                     On the basis of the evidence presented to it by the Parties, the Court is of
                     the opinion that the situation of Qataris residing in the UAE prior to
                     5 June 2017 appears to remain vulnerable with regard to their rights
                     under Article 5 of the Convention.

                        68. In this regard, the Court observes that, following the statement of
                     5 June 2017, whereby the Ministry of Foreign Affairs of the UAE
                     announced that Qataris were to leave the territory within 14 days and
                     that they would be prevented from entry, many Qataris residing in the
                     UAE at that time appeared to have been forced to leave their place of
                     residence without the possibility of return. The Court notes that a num-
                     ber of consequences apparently resulted from this situation and that the
                     impact on those affected seem to persist to this date: UAE-­Qatari mixed
                     families have been separated; Qatari students have been deprived of the
                     opportunity to complete their education in the UAE and to continue their
                     studies elsewhere since UAE universities have refused to provide them
                     with their educational records; and Qataris have been denied equal access
                     to tribunals and other judicial organs in the UAE.

                        69. As the Court has already observed, individuals forced to leave their
                     own place of residence without the possibility of return could, depending
                     on the circumstances, be subject to a serious risk of irreparable prejudice
                     (Application of the International Convention on the Elimination of All
                     Forms of Racial Discrimination (Georgia v. Russian Federation), Provi-
                     sional Measures, Order of 15 October 2008, I.C.J. Reports 2008, p. 396,
                     para. 142). The Court is of the view that a prejudice can be considered as
                     irreparable when individuals are subject to temporary or potentially
                     ongoing separation from their families and suffer from psychological dis-
                     tress; when students are prevented from taking their exams due to
                     enforced absence or from pursuing their studies due to a refusal by aca-
                     demic institutions to provide educational records; or when the persons
                     concerned are impeded from being able to physically appear in any pro-
                     ceedings or to challenge any measure they find discriminatory.

                        70. The Court notes that the UAE stated, in response to a question
                     posed by a Member of the Court at the end of the oral proceedings, that,
                     following the statement of 5 June 2017 by its Ministry of Foreign Affairs,
                     no administrative orders have been issued under the immigration law to
                     expel Qataris. The Court nonetheless notes that it appears from the evi-
                     dence before it that, as a result of this statement, Qataris felt obliged to
                     leave the UAE resulting in the specific prejudices to their rights described
                     above. Moreover, in view of the fact that the UAE has not taken any
                     official steps to rescind the measures of 5 June 2017, the situation affect-
                     ing the enjoyment of their above-­mentioned rights in the UAE remains
                     unchanged.



                     29




7 Ord 1145.indb 54                                                                                  11/06/19 14:31

                     432 	         application of the cerd (order 23 VII 18)

                       71. The Court thus finds that there is an imminent risk that the mea-
                     sures adopted by the UAE, as set out above, could lead to irreparable
                     prejudice to the rights invoked by Qatar, as specified by the Court (see
                     paragraph 54 above).



                                 IV. Conclusion and Measures to Be Adopted

                       72. The Court concludes from all of the above considerations that the
                     conditions required by its Statute for it to indicate provisional measures
                     are met. It is therefore necessary, pending its final decision, for the Court
                     to indicate certain measures in order to protect the rights claimed by
                     Qatar, as identified above (see paragraph 54 above).

                        73. The Court recalls that it has the power, under its Statute, when a
                     request for provisional measures has been made, to indicate measures
                     that are, in whole or in part, other than those requested. Article 75, para-
                     graph 2, of the Rules of Court specifically refers to this power of the
                     Court. The Court has already exercised this power on several occasions in
                     the past (see, for example, Application of the International Convention for
                     the Suppression of the Financing of Terrorism and of the International Con-
                     vention on the Elimination of All Forms of Racial Discrimination
                     (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                     2017, I.C.J. Reports 2017, p. 139, para. 100).
                        74. In the present case, having considered the terms of the provisional
                     measures requested by Qatar and the circumstances of the case, the Court
                     finds that the measures to be indicated need not be identical to those
                     requested.
                        75. Reminding the UAE of its duty to comply with its obligations
                     under CERD, the Court considers that, with regard to the situation
                     described above, the UAE must, pending the final decision in the case
                     and in accordance with its obligations under CERD, ensure that families
                     that include a Qatari, separated by the measures adopted by the UAE on
                     5 June 2017, are reunited, that Qatari students affected by those measures
                     are given the opportunity to complete their education in the UAE or to
                     obtain their educational records if they wish to continue their studies else-
                     where, and that Qataris affected by those measures are allowed access to
                     tribunals and other judicial organs of the UAE.



                        76. The Court recalls that Qatar has requested it to indicate measures
                     aimed at ensuring the non‑aggravation of the dispute with the UAE.
                     When it is indicating provisional measures for the purpose of preserving
                     specific rights, the Court may also indicate provisional measures with a
                     view to preventing the aggravation or extension of a dispute whenever it

                     30




7 Ord 1145.indb 56                                                                                   11/06/19 14:31

                     433 	         application of the cerd (order 23 VII 18)

                     considers that the circumstances so require (see Application of the Interna-
                     tional Convention for the Suppression of the Financing of Terrorism and of
                     the International Convention on the Elimination of All Forms of Racial Dis-
                     crimination (Ukraine v. Russian Federation), Provisional Measures, Order
                     of 19 April 2017, I.C.J. Reports 2017, p. 139, para. 103). In this case, hav-
                     ing considered all the circumstances, in addition to the specific measures
                     it has decided to take, the Court deems it necessary to indicate an addi-
                     tional measure directed to both Parties and aimed at ensuring the
                     non‑aggravation of their dispute.

                                                            *
                                                        *       *

                       77. The Court reaffirms that its “orders on provisional measures under
                     Article 41 [of the Statute] have binding effect” (LaGrand (Germany v.
                     United States of America), Judgment, I.C.J. Reports 2001, p. 506,
                     para. 109) and thus create international legal obligations for any party to
                     whom the provisional measures are addressed.

                                                            *
                                                        *       *

                       78. The Court further reaffirms that the decision given in the present
                     proceedings in no way prejudges the question of the jurisdiction of the
                     Court to deal with the merits of the case or any questions relating to the
                     admissibility of the Application or to the merits themselves. It leaves
                     unaffected the right of the Governments of Qatar and the UAE to submit
                     arguments in respect of those questions.

                                                            *
                                                        *       *

                       79. For these reasons,
                       The Court,
                       Indicates the following provisional measures:
                       (1) By eight votes to seven,
                       The United Arab Emirates must ensure that
                       (i) families that include a Qatari, separated by the measures adopted by
                           the United Arab Emirates on 5 June 2017, are reunited;
                      (ii) Qatari students affected by the measures adopted by the United Arab
                           Emirates on 5 June 2017 are given the opportunity to complete their
                           education in the United Arab Emirates or to obtain their educational
                           records if they wish to continue their studies elsewhere; and
                     (iii) Qataris affected by the measures adopted by the United Arab Emir-

                     31




7 Ord 1145.indb 58                                                                                   11/06/19 14:31

                     434 	          application of the cerd (order 23 VII 18)

                          ates on 5 June 2017 are allowed access to tribunals and other judicial
                          organs of the United Arab Emirates;
                       in favour: President Yusuf; Vice-­President Xue; Judges Abraham, Bennouna,
                          Cançado Trindade, Sebutinde, Robinson; Judge ad hoc Daudet;

                       against: Judges Tomka, Gaja, Bhandari, Crawford, Gevorgian, Salam;
                         Judge ad hoc Cot;
                       (2) By eleven votes to four,
                       Both Parties shall refrain from any action which might aggravate
                     or extend the dispute before the Court or make it more difficult to
                     resolve.
                       in favour: President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                          Bennouna, Cançado Trindade, Gaja, Sebutinde, Bhandari, Robinson;
                          Judge ad hoc Daudet;
                       against: Judges Crawford, Gevorgian, Salam; Judge ad hoc Cot.
                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this twenty-third day of July, two thou-
                     sand and eighteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the State of Qatar and the Government of the United Arab Emirates,
                     respectively.

                                                        (Signed) Abdulqawi Ahmed Yusuf,
                                                                        President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                       Judges Tomka, Gaja and Gevorgian append a joint declaration to the
                     Order of the Court; Judge Cançado Trindade appends a separate opin-
                     ion to the Order of the Court; Judges Bhandari, Crawford and Salam
                     append dissenting opinions to the Order of the Court; Judge ad hoc Cot
                     appends a dissenting opinion to the Order of the Court.


                     (Initialled) A.A.Y.
                       (Initialled) Ph.C.




                     32




7 Ord 1145.indb 60                                                                                  11/06/19 14:31

